Title: To George Washington from Otho Holland Williams, 20 April 1785
From: Williams, Otho Holland
To: Washington, George



Sir
Baltimore [Md.] 20th April 1785

I have not had the honor of a line, or message from you since I forwarded, to Mount Vernon, the Parchments which Major Turner sent to me from Philadelphia, and I was uncertain of your intentions respecting the Diplomas ’till about ten days ago, a gentleman Mr Hamilton, ⟨(⟩of this town) desired me to look at two blanks to which your name was subscribed—they were Diplomas, and upon enquiry I found they had been taken from a fellow suspected of a theft—He was in prison and I used every means in my power to know how he came by them, but to no effect—He said he found them in a particular part of the Town. I went there, but to no purpose; it was the residence of Vice, and my researches were fruitless—I concluded that the packet of parchments had been sent by the Stage Waggon and [I] went to the Stage office to know if it had not been stolen from thence, but no bill or entry of it could be found there I am now in doubt about the cause of the miscarriage and think it incumbent on me to give you the trouble of this information. I am most respectfully Sir, your Most obedt & mo: Hble Servt

O.H. Williams

